Title: From John Adams to Jesse Torrey, Jr., 7 February 1820
From: Adams, John
To: Torrey, Jesse, Jr.



Sir
Montezillo Febry. 7th. 1820

I have received your letter of the 17th. of January but as your the Copy of the Moral Instructor, has not yet arrived—I can form no Judgement of its merit—as I am a friend to all rational measures for propagating knowledge among all Classes of People—I wish success to your project of three Library’s but as you have not delineated the particulars of your System in detail—I cannot judge of its propriety or Utility—A Republican Government without knowledge and Virtue is a body without a Soul—A Mass or Corruption and Putrifaction, food for Worms—
I am Sir your unknown friend and humble Servnt
John Adams